      Case 4:21-cv-01774 Document 14 Filed on 06/11/21 in TXSD Page 1 of 21




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 JENNIFER BRIDGES, ET AL.                         §
                                                  §
      Plaintiffs                                  §
                                                  §
 v.                                               §
                                                  §      CIVIL ACTION NO. 4:21-cv-01774
 THE METHODIST HOSPITAL                           §
 D/B/A HOUSTON METHODIST                          §
 HOSPITAL, AND HOUSTON                            §
 METHODIST THE WOODLANDS                          §
 HOSPITAL                                         §
                                                  §
       Defendants.                                §

                          DEFENDANTS’ MOTION TO DISMISS
                       PLAINTIFFS’ FIRST AMENDED COMPLAINT

        Defendants The Methodist Hospital d/b/a Houston Methodist Hospital and Houston

Methodist The Woodlands Hospital (collectively, “Houston Methodist”) move to dismiss

Plaintiffs’ First Amended Complaint under Federal Rule of Civil Procedure 12(b)(6) for failure

to state a claim.

                                   I. SUMMARY OF ARGUMENT

        Defendants’ Motion to Dismiss should be granted because:

        •          Plaintiffs were not asked by Houston Methodist to commit an
                   “illegal act,” which is a required element of a Sabine Pilot wrongful
                   termination claim;

        •          Plaintiffs’ Sabine Pilot claim does not allege an “illegal act” that
                   carries a criminal penalty;

        •          Under Plaintiffs’ theory for their Sabine Pilot claim, the Secretary
                   of Health and Human Services would be committing the “illegal
                   act,” not Plaintiffs;



                                                 1
     Case 4:21-cv-01774 Document 14 Filed on 06/11/21 in TXSD Page 2 of 21




       •       Plaintiffs’ “Violation of At-Will Employment Doctrine/Public
               Policy Exception” claim is not a recognized cause of action under
               Texas law;

       •       Plaintiffs’ “Violation of At-Will Employment Doctrine/Public
               Policy Exception” claim fails because Houston Methodist’s
               actions are consistent with public policy;

       •       Plaintiffs’ “Violation of At-Will Employment Doctrine/Public
               Policy Exception” claim is barred because an employee who
               alleges a Sabine Pilot claim cannot advance additional claims;

       •       Plaintiffs’ Request for Declaratory Judgment fails as a matter of
               law because Plaintiffs do not have standing to sue for an alleged
               violation of the Federal Food, Drug, and Cosmetic Act or a
               violation of 45 C.F.R. § 46.101, et seq.;

       •       Plaintiffs’ Request for Declaratory Judgment fails as a matter of
               law because the federal Declaratory Judgment Act does not
               provide an independent cause of action;

       •       Plaintiffs’ Request for Declaratory Judgment fails as a matter of
               law because the plain text of § 360bbb-3(e)(1)(A) clearly indicates
               that it is a directive to the Secretary of Health and Human
               Services—not a private employer; and

       •       Plaintiffs’ Declaratory Judgment claim fails as a matter of law
               because the Federal Preemption Doctrine does not preempt
               Houston Methodist’s HR95 – Mandatory COVID-19 Vaccine
               Procedure – Phased Implementation.

                                      II. BACKGROUND

       Houston Methodist comprises a leading academic medical center in the Texas Medical

Center, seven community hospitals and numerous related health care organizations serving

the greater Houston area. The Houston Methodist system employs more than 26,000 people.

Each hospital is staffed by committed personnel who exemplify Houston Methodist’s I CARE

values: integrity, compassion, accountability, respect, and excellence. Patient safety, quality of

care, and service are Houston Methodist’s highest priorities.


                                                2
        Case 4:21-cv-01774 Document 14 Filed on 06/11/21 in TXSD Page 3 of 21




           On March 31, 2021, Houston Methodist became the first major health care system in

the United States to require mandatory COVID-19 vaccinations for its employees.1 Houston

Methodist’s COVID-19 vaccination policy is memorialized in HR95 – Mandatory COVID-19

Vaccine Procedure – Phased Implementation (the “Policy”).2 Dr. Marc Boom, Houston

Methodist’s President and Chief Executive Officer, announced the mandatory policy for all

employees in his April 2021 President’s Letter.3

           In his letter, Dr. Boom noted that “[m]andating the vaccine was not a decision we made

lightly.”4 He reflected on how Houston Methodist was one of the first to mandate the flu

vaccine in 2009, and continuing Houston Methodist’s history of putting patient safety first,

Dr. Boom stated that “we must do our part to keep patients and ourselves safe.”5 By

mandating the COVID-19 vaccine, Houston Methodist will “send a strong message that we’re

doing everything possible to keep patients safe. We’d also be role models for those who may

be hesitating to get a vaccine.”6

           Frontline workers, at Houston Methodist and across the country, have battled

courageously against COVID-19, working long hours to keep patients alive.7 Houston

Methodist’s employees have done so “at risk to their own health regardless of the many




1   Dkt. 12-3, at p. 2.
2   Dkt. 12-4, at pp. 1-8.
3   Dkt. 12-3, at pp. 1-3.
4   Dkt. 12-3, at p. 1.
5   Dkt. 12-3, at p. 1.
6   Dkt. 12-3, at p. 2.
7   Dkt. 12-3, at p. 2.



                                                 3
         Case 4:21-cv-01774 Document 14 Filed on 06/11/21 in TXSD Page 4 of 21




precautions [Houston Methodist] take[s] to keep them safe.”8 At the time of Dr. Boom’s

letter, over 564,000 Americans had died as a result of the virus, not counting those who have

lost their lives indirectly as a result of the virus.9 As of this filing, according to the Centers for

Disease Control and Prevention (“CDC”), over 594,000 Americans have died of COVID-19.

While researchers and physicians have made tremendous strides in finding new treatments and

cures to prevent the worst outcomes from COVID-19, Dr. Boom explained to Houston

Methodist employees that “our best shot at defeating it continues to be vaccinating enough

Americans to create herd immunity.”10

            Dr. Boom concluded his letter with the following excerpt from an editorial he wrote,

summarizing Houston Methodist’s sacred duty to its patients and the community:

            Let’s give patients the peace of mind they deserve knowing that our hospitals are safe from
            COVID-19.

            Requiring mandatory vaccinations isn’t just about safety. It’s also about being examples
            for those who are hesitant to get vaccinated. Leaders at all levels have championed the
            vaccine and are doing everything to educate those reluctant to receive the vaccine. By
            mandating vaccines, health care institutions will show the world that we trust the safety
            and efficacy of the vaccine, hopefully setting an example that others will follow.

            Most health care workers will agree that the path toward any sort of return to “normal”
            must be firmly centered on vaccinating as many Americans as possible to create herd
            immunity. Not only must we help get us there by administering the vaccine, but also by
            setting an example for others to follow. I hope other health care systems and employers
            will quickly join Houston Methodist in making the vaccine mandatory for staff. The
            sooner we’re able to end this pandemic, the fewer lives we will continue to lose to it and
            the closer we can get to normal.11




8    Dkt. 12-3, at p. 2.
9    Dkt. 12-3, at p. 3.
10   Dkt. 12-3, at p. 2.
11   Dkt. 12-3, at p. 3.



                                                        4
         Case 4:21-cv-01774 Document 14 Filed on 06/11/21 in TXSD Page 5 of 21




            Houston Methodist began vaccinating employees on a voluntary basis on December

11, 2020.12 At the time the Policy was announced, eighty-four percent (84%) of Houston

Methodist’s employees were already vaccinated.13

            Plaintiffs—some of whom allege to be employees of Houston Methodist and some

who do not14—filed this suit, alleging Houston Methodist’s COVID-19 vaccination policy is

invalid because it requires “mandatory immunization of all covered Houston Methodist (HM)

employees.”15 While the Policy is being implemented in two phases, the end result is the

same—Houston Methodist is requiring its employees be vaccinated from the COVID-19

virus, unless an exemption is granted on religious or medical grounds.16

            The Policy requires Phase 1 employees to be fully vaccinated by April 15, 2021, unless

the employee requested an exemption.17 Additionally, the Policy requires Phase 2 employees




12   Dkt. 12-3, at p. 2.
13   Dkt. 12-3, at p. 1.
14  Six (6) of the one hundred eighteen (118) Plaintiffs do not even allege they are employed by Houston Methodist
Hospital, Houston Methodist The Woodlands Hospital, or any other hospital or entity within Houston Methodist.
Specifically, Plaintiff Jeffrey Hinton alleges he is employed by 3M Medical Solutions; Amanda Blanton alleges she is
employed by Advanced Surgical Assistants; Kimberly Rensi alleges she is employed by Cardiva Medical Inc.; James
McCann II alleges he is employed by Texas Orthopedic Advancement; Brian Clegg alleges he is employed by Aemonetics;
and Robert Morin alleges he is employed by Houston Metro Police - Woodlands. See Dkt. 12, at pp. 15–22. Additionally,
some eighty-three (83) Plaintiffs in this matter are not even employed by Houston Methodist Hospital or Houston
Methodist The Woodlands Hospital. See Dkt. 12, at pp. 10–21. Because these Plaintiffs do not allege they are employed
by either Houston Methodist Hospital or Houston Methodist The Woodlands, these Plaintiffs cannot state an
employment-based claim against Houston Methodist Hospital or Houston Methodist The Woodlands for “wrongful
discharge.” See Safeshred, Inc. v. Martinez, 365 S.W.3d 655, 659 (Tex. 2012) (“In Sabine Pilot, we recognized a narrow
exception to the at-will employment doctrine allowing employees to sue their employers if they are discharged . . .”); see
also Physio GP, Inc. v. Naifeh, 306 S.W.3d 886, 888 (Tex. App.—Houston [14th Dist.] 2010, no pet.) (refusing to extend Sabine
Pilot to hold “an individual, as opposed to the employer,” liable for wrongful discharge); Reddy v. Superior Glob. Sols., Inc.,
No. 4:11-CV-845, 2012 WL 6569800, at *7 (E.D. Tex. Oct. 2, 2012) (“Thus, the Individual Defendants did not employ
Plaintiff and are not subject to liability for a claim for tortious wrongful termination in violation of public policy.”).
15   Dkt. 12, at ¶ 1.
16   Dkt. 12, at ¶¶ 1–10; see also Dkt. 12-4, at pp. 1–8.
17   Dkt. 12, at ¶ 2; see also Dkt. 12-4, at p. 2.



                                                              5
        Case 4:21-cv-01774 Document 14 Filed on 06/11/21 in TXSD Page 6 of 21




to be fully vaccinated by June 7, 2021, unless the employee requested an exemption.18

Employees were permitted to receive the vaccine from the employee’s respective Employee

Health Department free of charge (e.g., at Houston Methodist The Woodlands Hospital’s

Employee Health Department) or from a third-party provider (e.g., CVS) of the employee’s

choice.19 If the employee received the COVID-19 vaccine from a third-party provider, the

employee only has to provide proof of vaccination to comply with the Policy.20 The Policy

does not require any specific COVID-19 vaccine, only that the vaccine inoculate against Sars-

Cov-2 (COVID-19) infection.21

            If an employee fails to request an exemption or provide proof of vaccination by the

applicable deadline, the employee will be placed on unpaid suspension for up to fourteen (14)

days so the employee can come into compliance.22 If the employee remains out of compliance

after the fourteen (14) day suspension, Houston Methodist will terminate the individual’s

employment pursuant to the Policy.23

            Plaintiffs allegedly include Phase 1 employees who have already been terminated and

Phase 2 employees who are still employed but subject to the Policy and its deadlines.24

Plaintiffs brought this lawsuit to challenge the validity and prevent enforcement of the Policy.




18   Dkt. 12, at ¶ 10; see also Dkt. 12-4, at p. 3.
19   Dkt. 12-4, at p. 2..
20   Dkt. 12-4, at p. 2.
21   Dkt. 12-4, at p. 1.
22   Dkt. 12-4, at p. 6.
23   Dkt. 12-4, at p. 6.
24   See Dkt. 12, at p. 3.



                                                      6
           Case 4:21-cv-01774 Document 14 Filed on 06/11/21 in TXSD Page 7 of 21




            Plaintiffs’ assert, among other things, Houston Methodist’s Policy forces its employees

“to serve as human ‘guinea pigs’ to increase [Houston Methodist’s] profits.”25 Claiming a

violation of the Nuremberg Code,26 Plaintiffs also liken the Policy to the forced medical

experiments “performed on unwilling victims of Nazi Germany’s concentration camps.”27

            Plaintiffs’ First Amended Complaint rests on three claims: wrongful discharge under

the Sabine Pilot exception, violation of the Texas at-will employment doctrine, and a request

for declaratory relief. All of Plaintiffs’ claims are baseless on their face and fail as a matter of

law. Plaintiffs’ First Amended Complaint should be dismissed with prejudice in its entirety.

                                             III. STANDARD OF REVIEW

            Rule 12(b)(6) must be read in conjunction with Rule 8(a), which requires “a short and

plain statement of the claim showing that the pleader is entitled to relief.”28 A complaint must

contain “enough facts to state a claim to relief that is plausible on its face.”29 Rule 8 does not

require detailed factual allegations but it demands more than conclusory, unsupported

allegations.30 A claim is facially plausible if the plaintiff pleads sufficient facts that would

allow the court to draw a reasonable inference that the defendant is liable for the misconduct

alleged.31 The plausibility standard requires more than a sheer possibility that the defendant



25   Dkt. 12, at ¶ 12.
26  The Nuremberg Code is a set of ethical standards and codes for medical practice and research created during the
Nuremberg trials after World War II. See generally George J. Annas, The Legacy of the Nuremberg Doctors’ Trial to American
Bioethics and Human Rights, 10 MINN. J.L. SCI. & TECH. 19, 23-28 (2009).
27   Dkt. 12, at pp. 7 & 26–27.
28   FED. R. CIV. P. 8(a)(2).
29   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
30   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555).
31   Id.



                                                                 7
           Case 4:21-cv-01774 Document 14 Filed on 06/11/21 in TXSD Page 8 of 21




has acted unlawfully.32 Naked assertions without “further factual enhancement” do not

suffice.33

                                        IV. ARGUMENT & AUTHORITIES

A.          Houston Methodist Is Entitled To Mandate The COVID-19 Vaccine

            For well over a century, the general rule in Texas, as in most American jurisdictions, is

absent a specific agreement to the contrary, employment may be terminated by the employer

or the employee at will, for good cause, bad cause, or no cause at all.34 There is no law (and

Plaintiffs cite no legal authority) that prohibits a private employer’s ability to require

vaccinations as a condition of employment.

            To be sure, there are many federal laws (and state and local laws) that govern employer-

employee relations for public and private employers. However, none of those laws are

implicated in Plaintiffs’ claims, likely because the agencies tasked with interpreting and

enforcing such laws have endorsed employer vaccination policies. For example, the Equal

Employment Opportunity Commission (“EEOC”), which is responsible for

interpretation and enforcement of federal non-discrimination laws, updated its public

guidance on May 28, 2021, by stating employers may require that employees be

vaccinated for COVID-19, subject to reasonable accommodations for employees with

disabilities or a sincerely held religious belief that precludes them from being

vaccinated.35 The Occupational Health and Safety Administration (“OSHA”), which is


32   Id.
33   Id.
34   Cty. of Dallas v. Wiland, 216 S.W.3d 344, 347 (Tex. 2007).
35See U.S. EQUAL EMP. OPPORTUNITY COMM’N, TECHNICAL ASSISTANCE MANUAL ON WHAT YOU SHOULD KNOW
ABOUT COVID-19 AND THE ADA, THE REHABILITATION ACT, AND OTHER EEO LAWS, updated May 28, 2021, at §


                                                                  8
           Case 4:21-cv-01774 Document 14 Filed on 06/11/21 in TXSD Page 9 of 21




responsible for workplace safety, has also stated that it is “working diligently to encourage

COVID-19 vaccinations.”36

            Similarly, while Houston Methodist is a private actor, there is precedent for even

government actors to require vaccinations under rare but exigent circumstances. The United

States Supreme Court has observed that a person’s liberty interest from physical restraint is

not absolute, and there are “manifold restraints to which every person is necessarily subject

for the common good.”37 This principle is reflected in earlier cases in which the

Supreme Court held that involuntary quarantine for contagious diseases and a state-

imposed requirement of mandatory vaccination do not violate due process.38

            In Jacobson v. Commonwealth of Massachusetts, the Supreme Court considered a claim that

the state’s compulsory vaccination law—enacted amidst a growing smallpox epidemic—

violated the defendant’s Fourteenth Amendment right “to care for his own body and health

in such way as to him seems best.”39 The Court rejected this claim. Famously, it explained

that the “liberty secured by the Constitution . . . does not import an absolute right in each

person to be, at all times and in all circumstances, wholly freed from restraint.”40 Rather, “a

community has the right to protect itself against an epidemic of disease which



K.5., available at https://www.eeoc.gov/wysk/what-you-should-know-about-covid-19-and-ada-rehabilitation-act-and-
other-eeo-laws (emphasis added).
36See UNITED STATES DEPARTMENT OF LABOR, OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION, FREQUENTLY
ASKED QUESTIONS, available at https://www.osha.gov/coronavirus/faqs#vaccine.
37   Kansas v. Hendricks, 521 U.S. 346, 357 (1997) (quoting Jacobson v. Massachusetts, 197 U.S. 11, 26 (1905)).
38 See Jacobson, 197 U.S. at 25 & 29 (mandatory vaccination for smallpox); see also Compagnie Francaise De Navigation a Vapeur
v. La. State Bd. of Health, 186 U.S. 380, 396–97 (1902) (permitting involuntary quarantine of persons suffering from
communicable diseases) (emphasis added).
39   Jacobson, 197 U.S. at 26.
40   Id.



                                                                9
        Case 4:21-cv-01774 Document 14 Filed on 06/11/21 in TXSD Page 10 of 21




threatens the safety of its members.”41 In describing a state’s police power to combat an

epidemic, the Court explained:

            [I]n every well-ordered society charged with the duty of conserving the safety of its
            members the rights of the individual in respect of his liberty may at times, under the
            pressure of great dangers, be subjected to such restraint, to be enforced by reasonable
            regulations, as the safety of the general public may demand.42

            There is no law, governmental agency, or public policy that prevents Houston

Methodist from mandating a vaccine for the protection of its patients, its employees, and the

community.

B.          Plaintiffs Fail To State A Claim Under Sabine Pilot

            Plaintiffs fail to state a claim upon which relief can be granted for wrongful termination

under the Sabine Pilot exception to the employment at-will doctrine.

            Texas courts have created only one narrow exception to the employment at-will

doctrine in Sabine Pilot Serv., Inc. v. Hauck, which prohibits an employer from terminating an

employee “for the sole reason that the employee refused to perform an illegal act.”43 Stated

differently, Sabine Pilot protects only those employees who are terminated solely because they

refused to commit an act which carries criminal penalties.44 To state a prima facie case for a

Sabine Pilot wrongful termination claim, Plaintiffs must show that they: (1) were required to

commit an illegal act which carries criminal penalties; (2) refused to engage in the illegality; (3)



41   Id. at 27.
42   Id. at 29.
43   687 S.W.2d 733, 735 (Tex. 1985).
44 Ed Rachal Found. v. D’Unger, 207 S.W.3d 330, 332 (Tex. 2006); Winters v. Houston Chronicle Pub. Co., 795 S.W.2d 723, 724
(Tex. 1990) (holding employee “was not unacceptably forced to choose between risking criminal liability or being
discharged” and did not fall within Sabine Pilot); see also Sabine Pilot, 687 S.W.2d at 735 (“We now hold that public policy,
as expressed in the laws of this state and the United States which carry criminal penalties, requires a very narrow exception
to the employment-at-will doctrine . . .”).



                                                            10
       Case 4:21-cv-01774 Document 14 Filed on 06/11/21 in TXSD Page 11 of 21




were discharged; and (4) the sole reason for the discharge was the refusal to commit an

unlawful act.45

           Plaintiffs do not specifically identify the “illegal act” they have “refused” to perform in

their First Amended Complaint. Plaintiffs instead allege that some of them have been

terminated and others are in danger of being terminated for “refusing to take an experimental

vaccine that is being provided under an [EUA].”46 Put simply, Plaintiffs’ Sabine Pilot claim fails

because it is not an “illegal act” to receive a COVID-19 vaccine.

           When asked at the Court’s June 4, 2021 hearing what “illegal act” Plaintiffs refused to

perform, Plaintiffs’ counsel referred to 21 U.S.C. § 360bbb-3. This statute charges the

Secretary of Health and Human Services47 with establishing conditions on an emergency use

authorization necessary or appropriate to protect the public health.48 This mandate includes

conditions designed to ensure that health care professionals administering an EUA-approved

product, and those to whom such a product is administered, are aware of the nature of the

authorization, the risks and benefits of the product, and alternatives to the product.49 It also

requires the Secretary of Health and Human Services to establish conditions to ensure that the

individual receiving the product is informed of his or her “option to accept or refuse

administration of the product” and “of the consequences, if any, of refusing administration of

the product.”50 In their Response to Houston Methodist’s Motion to Dismiss Plaintiffs’


45   See White v. FCI USA, Inc., 319 F.3d 672, 676 (5th Cir. 2003).
46   Dkt. 12, at p. 3.
47   21 U.S.C. § 321(d).
48   21 U.S.C. § 360bbb-3(e)(1)(A).
49   21 U.S.C. § 360bbb-3(e)(1)(A)(i)–(ii).
50   Id. § 360bbb-3(e)(1)(A)(ii)(III).



                                                              11
       Case 4:21-cv-01774 Document 14 Filed on 06/11/21 in TXSD Page 12 of 21




Original Petition, Plaintiffs argue that Houston Methodist has also violated 45 C.F.R. § 46.116

and that their allegations “fall under the spirit of Sabine Pilot.”51

           Under Plaintiffs’ theory, taking their allegations as true, they would be the victims of an

illegal act—they would not be refusing to perform an illegal act, which is fatal to their case. The

alleged violations of the EUA and the Code of Federal Regulations by Houston Methodist

cannot give rise to a Sabine Pilot wrongful termination claim as matter of law. As a result, the

Court should dismiss Plaintiffs’ Sabine Pilot wrongful termination cause of action.

C.         Plaintiffs’ “Violation of At-Will Employment Doctrine/Public Policy Exception
           Claim” Fails As A Matter Of Law

           Plaintiffs’ “Violation of At-Will Employment Doctrine/Public Policy Exception”

claim fails because it is not a recognized cause of action under Texas law. Sabine Pilot is the

only public policy exception to the at-will employment doctrine, and Texas courts have since

“steadfastly refused” to engraft other exceptions.52                           Plaintiffs’ “Violation of At-Will

Employment Doctrine/Public Policy Exception” claim should be dismissed for this reason

alone.

           Even if Texas did recognize a general “public policy” exception to the at-will

employment doctrine, Plaintiffs have failed to state a claim because Houston Methodist’s

actions in this case are consistent with public policy. As noted above, the United States

Supreme Court has long recognized that vaccinations—even when mandated by the state—

are not oppressive or arbitrary as long as such a mandate does not “go so far beyond what was


51   Dkt. 13, at pp. 11–12.
52  Sawyer v. E.I. Du Point De Nemours and Co., 430 S.W.3d 396, 399 (Tex. 2013) (quoting Sabine Pilot, 687 S.W.2d at 734); see
also Tex. Farm Bureau Mut. Ins. Cos. v. Sears, 84 S.W.3d 604, 609 (Tex. 2002) (refusing to create negligence exception to at-
will doctrine).



                                                             12
       Case 4:21-cv-01774 Document 14 Filed on 06/11/21 in TXSD Page 13 of 21




reasonably required for the safety of the public.”53 More recently, the EEOC has recognized

the propriety of employers requiring a COVID-19 vaccination for all employees

entering the workplace.54 Vaccines are also encouraged by other agencies such as OSHA.55

Therefore, requiring Plaintiffs to receive a COVID-19 vaccination is not violative of any public

policy and is in harmony with the most-recent guidance from federal agencies responsible for

interpreting and enforcing federal employment laws.

           Plaintiffs’ claim also fails for another, independent reason: they have already alleged a

wrongful termination claim under Sabine Pilot. The Fifth Circuit has long recognized that “an

employee who alleges wrongful discharge for refusing to perform a criminal act [under Sabine

Pilot] cannot advance additional claims.”56 This is because, under Sabine Pilot, “the refusal to

perform an illegal act must be the sole reason for the plaintiff’s discharge” and any other theory

of recovery relating to a plaintiff’s termination would be mutually exclusive.57 Here, Plaintiffs

have alleged the sole reason for their discharge was their refusal to commit or engage in an




53   Jacobson, 197 U.S. at 28.
54 U.S. EQUAL EMP. OPPORTUNITY COMM’N, TECHNICAL ASSISTANCE MANUAL ON WHAT YOU SHOULD KNOW ABOUT
COVID-19 AND THE ADA, THE REHABILITATION ACT, AND OTHER EEO LAWS, at § K.5., available at
https://www.eeoc.gov/wysk/what-you-should-know-about-covid-19-and-ada-rehabilitation-act-and-other-eeo-laws
(emphasis added).
55See UNITED STATES DEPARTMENT OF LABOR, OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION, FREQUENTLY
ASKED QUESTIONS, available at https://www.osha.gov/coronavirus/faqs#vaccine.
56  Pease v. Pakhoed Corp., 980 F.2d 995, 997 n.1 (5th Cir. 1993); see also Robertson v. Bell Helicopter Textron, Inc., 32 F.3d 948,
952–53 (5th Cir. 1994) (holding assertion of False Claims Act claim precluded the plaintiff’s Sabine Pilot claim and affirming
district court’s dismissal of Sabine Pilot claim); Guthrie v. Tifco Indus., 941 F.2d 374, 379 (5th Cir. 1991) (after affirming
summary judgment rendered on age discrimination claim based on termination of employment, holding that Sabine
Pilot claim was also properly dismissed because these two claims were mutually exclusive).
57   Guthrie, 941 F.2d at 379.



                                                                13
       Case 4:21-cv-01774 Document 14 Filed on 06/11/21 in TXSD Page 14 of 21




illegal act.58 As a result, Plaintiffs cannot pursue their Violation of At-Will Employment

Doctrine/Public Policy Exception claim.59

           The third independent reason Plaintiffs’ Violation of At-Will Employment

Doctrine/Public Policy Exception claim should be dismissed is because Plaintiffs’ allegation

that Houston Methodist violated 21 U.S.C. § 360bbb-3(e)(1)(A) and 45 C.F.R. part 46 is

implausible as a matter of law.60 As noted throughout this Motion, the text of § 360bbb-

3(e)(1)(A) only imposes obligations on the Secretary of Health and Human Services, not

private employers.61 Section 360bbb-3(e)(1)(A) does not impose any obligations on Houston

Methodist as a private employer. Similarly, as explained below, 45 C.F.R. part 46, also known

as “The Common Rule” applies to clinical trials and research. Plaintiffs have failed to allege

any facts or cite any authority that part 46 applies to Houston Methodist in any capacity, let

alone as a private employer,62 or that the vaccinations at issue constitue a “clinical trial” or

“research.” More importantly, however, even if the alleged violations were plausible under




58   Dkt. 12, at ¶ 26.
59   See Pease, 980 F.2d at 997 n.1.
60 In their First Amended Complaint, Plaintiffs purport to quote 21 U.S.C. § 360bbb-3(e)(1)(A). See Dkt. 12, at ¶ 29.
While Plaintiffs appear to have accurately quoted the text of 21 U.S.C. § 360bbb-3(e)(1)(A)(i)-(ii), subsections (i) and (ii)
each contain subsections (I)-(III). The text of subsections (i)(I)-–(III) and (ii)(I)–(III) is included, but these provisions are
mislabeled as consecutive romanettes. It is therefore unclear specifically what sections of the statue Plaintiffs allege
Houston Methodist has violated.
61 21 U.S.C. § 360bbb-3(e)(1)(A) (“. . . the Secretary . . . shall . . . establish such conditions on an authorization under this
section as the Secretary finds necessary or appropriate to protect the public health . . . .”).
62  For example, Plaintiffs do not allege that Houston Methodist received a “certification” as described in 45 C.F.R.
§ 46.102. Nor do Plaintiffs allege that Houston Methodist provided the written assurance that it will comply with the
requirements of 45 C.F.R. §§ 46.101, et seq.



                                                              14
       Case 4:21-cv-01774 Document 14 Filed on 06/11/21 in TXSD Page 15 of 21




the statute or regulations, there is no authority that would permit this Court to recognize a

new exception to Texas’ at-will employment doctrine for such violations.63

           Therefore, Plaintiffs’ Violation of At-Will Employment Doctrine/Public Policy

Exception claim should be dismissed.

D.         Plaintiffs’ Declaratory Judgment Fails As A Matter Of Law

           Plaintiffs’ request for declaratory judgment fails as a matter of law and should be

dismissed because Plaintiffs do not have standing to sue for an alleged violation of the Federal

Food, Drug, and Cosmetic Act (“FDCA”) or of 45 C.F.R. §§ 46.101, et seq.

           In order to bring a claim in federal court, separate from the threshold matter of

jurisdiction, Plaintiffs must “have a right of action to initiate that claim.”64 In other words, a

party’s standing “factors into the court’s jurisdictional limits under Article III of the

Constitution.”65 Plaintiffs’ Count Three seeks relief under Federal Rule of Civil Procedure 57

and the Texas Declaratory Judgment Act.66 The Texas Declaratory Judgment Act is a

procedural—not substantive—statute.67 Accordingly, the Court should construe the claim as

one brought under the federal Declaratory Judgment Act.68




63 See, e.g., Spencer v. Roche, 659 F.3d 142, 151 (1st Cir. 2011) (“Massachusetts has never recognized such a tort . . . and it is
not our place to create new causes of action under state law[.]”); Anderson v. Marathon Petroleum Co., 801 F.2d 936, 942 (7th
Cir. 1986) (recognizing that “federal court is not the place to press innovative theories of state law.”);
64 Harris Cty. Texas v. Merscorp Inc., 791 F.3d 545, 552 (5th Cir. 2015) (citing Nat’l R.R. Passenger Corp. v. Nat’l Ass’n of R.R.
Passengers, 414 U.S. 453, 455–56 (1974)).
65Id. (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (“The core component of standing is an essential and
unchanging part of the case-or-controversy requirement of Article III.”)); see also U.S. CONST. art. III, § 2.
66   Dkt. 12, at ¶ 34.
67   Utica Lloyd’s of Tex. v. Mitchell, 138 F.3d 208, 210 (5th Cir. 1998).
68   28 U.S.C. §§ 2201 & 2202; see also Honey Holdings I, Ltd. v. Alfred L. Wolff, Inc., 81 F. Supp. 3d 543, 555 (S.D. Tex. 2015).



                                                                 15
       Case 4:21-cv-01774 Document 14 Filed on 06/11/21 in TXSD Page 16 of 21




           Plaintiffs seek a declaration under 21 U.S.C. § 360bbb-3(e)(1)(A) that the provision

“does not permit Defendants to coerce an employee to accept an FDA unapproved vaccine

on penalty of termination or other sanctions,”; that the “doctrine of federal preemption

invalidates and voids the ‘Mandatory COVID-19 Vaccination Directive’ of Defendants” (i.e.,

the Policy), thereby rendering the Policy “invalid”; and that the Policy violates 45 C.F.R. §§

46.101, 46.102, and 46.116.69

           Section 360bbb-3 is a codified provision of the FDCA.70 The FDCA, however,

provides no private right of action: “[A]ll such proceedings for the enforcement, or to restrain

violations of [the FDCA] shall be by and in the name of the United States.”71 Plaintiffs have

no standing to sue Houston Methodist for an alleged violation of the FDCA, including under

21 U.S.C. § 360bbb-3. Plaintiffs’ “true goal is to privately enforce alleged violations of the

FDCA,” but “no such private right of action exists.”72 Nor do The Common Rule regulations

under 45 C.F.R part 46 provide Plaintiffs with a private right of action.73




69   Dkt. 12, at ¶ 26.
70   See generally 21 U.S.C. §§ 301–399i.
7121 U.S.C. § 337(a); see also Morris v. PLIVA, Inc., 713 F.3d 774, 778 (5th Cir. 2013) (“First, the Federal Food, Drug, and
Cosmetic Act provides no private right of action for these violations.”).
72PDK Labs, Inc. v. Friedlander, 103 F.3d 1105, 1113 (2d Cir. 1997) (citing 21 U.S.C. § 337(a) and opinions from the Third
and Fourth Circuit Courts of Appeal)).
73  Thomas v. Catlin, 141 F. App’x 673, 674 (9th Cir. 2005) (citing Alexander v. Sandoval, 532 U.S. 275, 286 (2001)) (“The
district court properly held Thomas failed to state a claim under 45 C.F.R. §§ 46.101, et seq., the federal statute regulating
research involving human subjects, because the statute does not confer a private right of action.”); Robinett v. United States,
62 F.3d 1433, 1995 WL 473105, at *1 (Fed. Cir. 1995) (“We note that 45 C.F.R. part 46 and OSHA do not create any
private right of action to recover damages.”); U.S. ex rel. Hartwig v. Medtronic, Inc., No. 3:11CV413-CWR-LRA, 2014 WL
1324339, at *14 n.16 (S.D. Miss. Mar. 31, 2014) (“The ‘common rule’ regulations, 45 C.F.R. § 46.101 et seq., govern the
protection of human subjects in research supported by the federal government. No private right of enforcement exists
anywhere in their text or history.”); see also See Bilinski v. Wills Eye Hosp., No. CV 16-02728, 2016 WL 6247569, at *2 (E.D.
Pa. Oct. 26, 2016) (“Likewise, all claims asserted under the federal regulations regarding the “Protection of Human
Subjects” in research . . . are dismissed because the relevant statute does not provide a private cause of action.”).



                                                             16
           Case 4:21-cv-01774 Document 14 Filed on 06/11/21 in TXSD Page 17 of 21




             Neither can Plaintiffs create a right that otherwise does not exist merely by recasting

the claim as a declaratory judgment. The federal Declaratory Judgment Act “alone does not

create a federal cause of action.”74 Rather, the federal Declaratory Judgment Act “only

authorizes a federal court to ‘declare the rights and other legal relations of any interested party

seeking such declaration.’”75 The federal Declaratory Judgment Act “enlarged the range of

remedies available in the federal courts” but “did not create a new right to seek those

remedies.”76

             The federal Declaratory Judgment Act “does not provide an independent cause of

action” but “rather is only an avenue for relief in a ‘case of actual controversy within the court’s

jurisdiction.’”77 Because federal jurisdiction is lacking under 21 U.S.C. § 360bbb-3 and 45

C.F.R. § 46.101, et seq., and because the Declaratory Judgment Act is procedural and does not

create an independent private right of action, Plaintiffs’ Count Three must be dismissed as a

matter of law.78

             Furthermore, it should be noted that even the substance of Plaintiffs’ requested

declarations can easily be dispensed with as a matter of law. Plaintiffs’ first requested

declaration is that 21 U.S.C. § 360bbb-3(e)(1)(A) “does not permit Defendants [Houston

Methodist] to coerce an employee to accept an FDA unapproved vaccine on penalty of




74   Harris Cty., 791 F.3d at 552.
75   Id. (quoting 28 U.S.C. § 2201(a)).
76   Id. (quoting Skelly Oil Co. v. Phillips Petrol. Co., 339 U.S. 667, 671 (1950)).
77   Id.
78 Id.; see Thomas, 141 F. App’x at 674; Robinett, 62 F.3d 1433, 1995 WL 473105, at *1; Bilinski, 2016 WL 6247569, at *2;
U.S. ex rel. Hartwig, 2014 WL 1324339, at *14 n.16.



                                                                   17
           Case 4:21-cv-01774 Document 14 Filed on 06/11/21 in TXSD Page 18 of 21




termination or other sanctions.”79 The plain text of § 360bbb-3(e)(1)(A) clearly indicates that

it is a directive to the Secretary of Health and Human Services—not a private employer:

             With respect to the emergency use of an unapproved produced, the Secretary,80 to
             the extent practicable given the applicable circumstances described in subsection
             (b)(1), shall, for a person who carries out any activity for which the authorization is
             issued, establish such conditions on an authorization under this section as the Secretary
             finds necessary or appropriate to protect the public health, including the following . .
             . .81

             The provisions on which Plaintiffs rely are related to “Required Conditions” to be

established by the Secretary of Health and Human Services when issuing an Emergency Use

Authorization. While those conditions include “appropriate conditions designed to ensure

that individuals to whom the product is administered are informed . . . of the option to accept

or refuse administration of the product, [and] of the consequences, if any, of refusing

administration of the product,”82 the statute does not place any conditions on a private

employer or regulate a private employer’s right to require COVID-19 vaccinations as a

prerequisite to employment (subject to exemptions under other federal laws).

             For this same reason, Plaintiffs’ second requested declaration is nonsensical83 and

should be dismissed. Plaintiffs’ second requested declaration is that “the doctrine of federal

preemption invalidates and voids the ‘Mandatory COVID-19 Vaccination Directive’ of

Defendants” (i.e., the Policy).84 The federal preemption doctrine derives from the Supremacy


79   Dkt. 12, at ¶ 26.
80   See 21 U.S.C. § 321(d) (definition of “Secretary”).
81   21 U.S.C. § 360bbb-3(e)(1)(A) (emphasis added).
82   Id.
83 Plaintiffs’ inartful pleading of “federal preemption” may have resulted from the copying of the claim from (at least one)
similar complaint that was against state actors—not a private employer. See, e.g., No. 2:21-cv-00179, Isaac Legaretta, et al. v.
Fernando Macias, et al., pending in U.S. District Court, District of New Mexico (filed on Feb. 28, 2021).
84   Dkt. 12, at ¶ 26.



                                                              18
       Case 4:21-cv-01774 Document 14 Filed on 06/11/21 in TXSD Page 19 of 21




Clause of the Constitution85 and provides that a state statute is invalid if it is superseded or

pre-empted by federal law.86 Federal preemption, under the Supremacy Clause, does not apply

to a personnel/employee policy of a private employer. That is not to say that the federal

government cannot or does not regulate employment practices of private employers—because

it most certainly does. However, as stated above, none of the federal employment-related

statutes prohibit mandatory vaccination policies so long as such policies provide certain

exemptions (such as for religious or medical objections), and no such federal employment-

related statute is at issue in this case.

           The substance of Plaintiffs’ requested declaration that Houston Methodist violated

“The Common Rule,” 45 C.F.R. §§ 46.101, .102, and .116, et seq.,87 fares no better. The

Common Rule governs the “Protection of Human Subjects” and applies to clinical trials,

which is defined as “a research study in which one or more human subjects are prospectively

assigned to one or more intervnetions (which may include placebo or other control) to evaluate

the effects of the interventions . . . ”88 Research, in turn, is defined as “a systematic

investigation, including research development, testing, and evaluation designed to develop

or contribute to generalizable knowledge.”89 Plaintiffs have failed to allege any facts or cite

any authority that part 46 applies to Houston Methodist in any capacity, let alone as a private




85   U.S. CONST. art. VI, cl. 2.
86   See generally Hines v. Davidowitz, 312 U.S. 52, 62–67 (1941).
87   Dkt. 12, at ¶ 30.
88   45 C.F.R. § 46.102(b).
89   Id. § 46.102(l) (emphasis added).



                                                                19
        Case 4:21-cv-01774 Document 14 Filed on 06/11/21 in TXSD Page 20 of 21




employer,90 or that the vaccinations at issue constitue a “clinical trial” or “research.” Nor have

Plaintiffs alleged that The Common Rule applies to the emergency use vaccinations at issue.

Indeed, § 360bbb-3 requires the Secretary of Health and Human Service to establish specific

conditions concerning the administration of any EUA-authorized product.91

               For these reasons, Plaintiffs fail to allege a plausible claim in Count Three of their First

Amended Complaint, and it should be dismissed.

                                               V. CONCLUSION

               Based on the foregoing, Houston Methodist requests the Court grant its Motion to

Dismiss, dismiss all of Plaintiffs’ claims, and grant all other relief the Court deems appropriate.

                                                     Respectfully submitted,

                                                     By: /s/ Daniel Patton
                                                            Daniel Patton
                                                            Federal Bar No. 26200
                                                            Texas Bar No. 24013302
                                                            dpatton@scottpattonlaw.com

                                                     ATTORNEY IN CHARGE FOR DEFENDANTS




90  For example, Plaintiffs do not allege that Houston Methodist received a “certification” as described in 45 C.F.R.
§ 46.102. Nor do Plaintiffs allege that Houston Methodist provided the written assurance that it will comply with the
requirements of 45 C.F.R. §§ 46.101, et seq.
91   See id.



                                                        20
    Case 4:21-cv-01774 Document 14 Filed on 06/11/21 in TXSD Page 21 of 21




OF COUNSEL:

Michael Twomey
Federal Bar No. 608043
Texas Bar No. 24070776
mtwomey@scottpattonlaw.com
Drew Barber
Federal Bar No. 3089408
Texas Bar No. 24101483
dbarber@scottpattonlaw.com
SCOTT PATTON PC
5301 Katy Freeway, Suite 201
Houston, Texas 77007
Phone: (281) 377-3311
Fax:     (281) 377-3267


                             CERTIFICATE OF SERVICE

       I certify that on June 11, 2021, a true and correct copy of this pleading was served on
all counsel of record by the Court’s ECF filing system.


                                               /s/ Daniel Patton
                                               Daniel Patton




                                             21
